           Case 1:19-cv-01694-JLT Document 22 Filed 09/23/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   BARBARA JEAN QUEEN,                               )    Case No.: 1:19-cv-1694 JLT
                                                       )
12                  Plaintiff,                         )    ORDER DISCHARGING THE ORDER TO
                                                       )    SHOW CAUSE DATED SEPTEMBER 22, 2020
13          v.                                         )
                                                       )
14   COMMISSIONER OF SOCIAL SECURITY,                  )    (Doc. 19)
                                                       )
15                  Defendant.                         )
                                                       )
16
17          On September 22, 2020, the Court ordered the Commissioner to show cause why sanctions
18   should not be imposed for failure to comply with the scheduling order or, in the alternative, to file the
19   responsive brief. (Doc. 19) The same date, the Commissioner filed a response to the Court’s order
20   (Doc. 20) and the responsive brief (Doc. 21). Accordingly, the Court ORDERS: the order to show
21   cause dated September 22, 2020 (Doc. 19) is DISCHARGED.
22
23   IT IS SO ORDERED.
24      Dated:     September 23, 2020                            /s/ Jennifer L. Thurston
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
